UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7724


EDWARD B. JONES,

                  Petitioner - Appellant,

             v.

PATRICIA R. STANSBERRY,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Albert V. Bryan, Jr.,
Senior District Judge. (1:08-cv-00713-JCC-TCB)


Submitted:    January 15, 2009               Decided:   January 23, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward B. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward     B.   Jones,   a   federal       prisoner,   appeals    the

district court’s orders construing his 28 U.S.C. § 2241 (2006)

petition as a 28 U.S.C.A. § 2255 (West Supp. 2008) motion and

dismissing it, and denying reconsideration of that order.                      We

have     reviewed    the    record   and     find      no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.    See Jones v. Stansberry, No. 1:08-cv-00713-JCC-TCB (E.D.

Va. filed July 21, 2008; entered July 23, 2008 & Aug. 14, 2008).

We   dispense   with    oral   argument      because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2